Title: To Thomas Jefferson from Stephen Delano, 19 October 1807
From: Delano, Stephen
To: Jefferson, Thomas


                        
                            
                        on or before 19 Oct. 1807
                     
                        
                        The humble petition of Stephen Delano Mariner respectfully Sheweth:
                  That in the month of May last William Mackie Mate of the Ship Sally and Hetty applied to your petitioner to aid him in landing him in the night time some Coffee from the said vessel, the mate representing the said coffee as belonging to himself, and telling this deponent that he could not be hurt for it. that in  compliance with his solicitations your petitioner did assist him in landing three bags of Coffee—that it afterwards appearing that the said coffee belonged to the owners of the said vessel, the mate absconded—and your petitioner was apprehended on a charge of larciny—that after a long imprisonment, your petitioner was put upon his trial upon the said charge, in the Mayors Court of the City of Philadelphia, where his innocence clearly appearing, he was acquitted—that he was bound over however to appear before the Circuit Court of U. States on a charge of Smuggling—and has on his own confession been thereof convicted—that having been for a long time prevented from pursuing his occupation, his necessities are very great—and he is utterly unable to pay his fine—or any part thereof—He therefore humbly prays that his case may be taken into  merciful consideration, & that he may be pardoned
                        
                            Stephen Delano
                     
                        
                    
                     It appeared satisfactorily to me, that Delano had acted at the instance of the Mate, who has escaped. His imprisonment, on the charge of larciny, has operated as a severe punishment; and his poverty incapacitates to pay the fine. Under these circumstances, I stongly recommend a remission of the Fine.   Phila. 19 Oct. 1807.
                                          
                  
                            
                            A. J. Dallas
                     
                        
                  
                     [Order by TJ]:
                     Let a pardon issue.
                     Nov. 3. 07.
                                          
                  
                            
                            Th: Jefferson
                     
                        
               